Citation Nr: 1243517	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

2.  Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, jurisdiction of the appeal was transferred to the RO in Montgomery, Alabama.  

In April 2012, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is of record.  During the hearing the Veteran submitted additional evidence accompanied by a signed waiver of initial RO consideration of this newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).  

The psychiatric disorder that is the subject of the Veteran's claim on appeal requires clarification on remand.  Originally, the Veteran filed a claim of entitlement to service connection for PTSD and for depression and for anxiety.  The medical records found in the claims file indicate that the Veteran is being treated for symptoms of PTSD and for depression, but the Veteran testified during his hearing that he also had an anxiety disorder.  See transcript at pp. 7-8.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  Accordingly, the Board has recharacterized the Veteran's original three psychiatric claims to encompass any and all psychiatric disorders reasonably raised by the record and such is reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  


Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that during the course of the appeal, the criteria for service connection for PTSD, and, specifically corroboration of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

The Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  

According to the Veteran's hearing testimony, his PTSD questionnaire, and his other written submissions, his claimed stressors as an Army helicopter mechanic in Vietnam from June 1971 to March 1972 included: (1) walking onto the flight line one day in June 1971 when a crew chief of one helicopter ran into the running tail rotor and was killed after being cut "to pieces" and splattering the Veteran with body parts; (2) a gunner friend being killed by a sniper in late 1971 or early 1972 and then left hanging out of his helicopter on a safety cord; and (3) a personal assault by two black males on base at Fort Campbell, Kentucky, in early 1973 during which he suffered a cut on his face subsequent to a fight off base earlier.  He testified before the Board that he was drunk at the time of the assault and that his attackers knew that he was drunk.  See transcript at pp. 8-10.  

Although the RO attempted to have the Joint Services Records Research Center (JSRRC) verify one of these alleged stressors, the JSRRC was only able to document one casualty (a helicopter repairman and not a crew chief) as the result of accidental self destruction in an aviation unit of the 1st Cavalry for the period from June 1971 to March 1972.  This occurred at a location where the Veteran was not stationed at that time.  The other claimed in-service stressors apparently were not specific enough for corroboration by the JSRRC.  

However, the Board notes that the Veteran and his representative have claimed that he feared for his life as a result of his duty as a helicopter gunner which involved hostile military activities.  (See, e.g., transcript at pp. 13-14).  Assuming this to be the case, the new PTSD regulations would affect any questions regarding the corroboration of the Veteran's claimed stressors.  The Veteran's service personnel records confirm his service in Vietnam.  As the Veteran's service in Vietnam has been confirmed by the evidence of record, the revisions to 38 C.F.R. § 3.303(f), cited above, apply to this case.  

However, the question arises as to whether the Veteran meets the diagnostic criteria for PTSD to warrant service connection.  

In this regard, an October 2007 statement from the VA Trauma Recovery Program at the Atlanta VAMC reflects that the Veteran had been diagnosed with PTSD in the past, was currently participating in individual therapy, and was being followed by a VA psychiatrist for medication management.  VA outpatient treatment records from May 2006 to December 2006 and from January 2010 to October 2011, many reflecting visits with a VA social worker, indicate that the Veteran was diagnosed with PTSD in approximately August 2007.  VA medical records dated in March 2011 and June 2011 note an Axis I diagnosis of PTSD and depression not otherwise specified.  None of these records specifically link a psychiatric diagnosis to one of the Veteran's claimed in-service stressors or to his fear of hostile military activity, although a March 2011 psychiatric report observed that the Veteran endorsed being shot at every day while a door gunner in Vietnam.  In addition, the Veteran testified that he also has an anxiety disorder.  See transcript at pp. 7-8.  

As noted above, the new PTSD regulations allow for service connection in instances of claimed fear of hostile military activities only where a PTSD diagnosis has been rendered by a VA or VA contracted psychiatrist or psychologist, and the claimed stressors are confirmed as being adequate to support the diagnosis.  To date, the Veteran has not been afforded a VA examination to assess his claimed psychiatric disorder, whether PTSD, depression or anxiety.  As such, the Board finds that a remand is necessary so that a medical opinion can be obtained regarding whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD or whether any other diagnosed psychiatric disorder is related to his period of active duty.  

Concerning the Veteran's claim for service connection for a prostate disorder, the Veteran testified during his Board hearing that he is treated at a VA facility for an enlarged prostate.  While he has never been diagnosed with prostate cancer, he does take medication which helps him sleep during the night and not arise frequently to go to the bathroom.  He also testified that his prostate gives him a lot of pain.  See transcript at pp. 2-5.  A March 2010 VA outpatient record noted an assessment of prostate hypertrophy without urinary obstruction with PSA levels at goal.  

Because of his symptoms of pain and urinary frequency consistent with the Veteran's alleged claimed disability, and because he served in Vietnam in the early 1970s during the war, the Board finds that this Veteran should be afforded a VA examination and medical opinion to determine whether his symptoms reflect a prostate or genitourinary disability and, if so, whether such disability is related to his exposure to herbicides such as Agent Orange or is otherwise related to his period of active duty.  

The RO/AMC also shall obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's psychiatric complaints and his prostate disorder.  As noted above, the claims file only contains VA treatment records from May 2006 to December 2006 and from January 2010 to October 2011.  However, information in the claims file indicates that he was initially diagnosed with PTSD in approximately August 2007 and with depression not otherwise specified in May 2009.  Therefore, any additional records from the Atlanta VA Medical Center (VAMC) in Georgia or the Birmingham VAMC in Alabama should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any psychiatric complaint or prostate disorder and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Atlanta VAMC or the Birmingham VAMC, for any period other than May 2006 to December 2006 or from January 2010 to October 2011, especially those related to the Trauma Recovery Program.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

2.  After the development requested above has been completed, the RO/AMC shall schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of the claimed PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed stressors as a helicopter gunner in Vietnam, are adequate to support a diagnosis of PTSD, and are his current symptoms related to the claimed stressors?  If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.  

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a psychiatric disorder other than PTSD, such as anxiety or depression, that was incurred during his active service or is otherwise etiologically related thereto.  

3.  The RO/AMC shall then arrange for the Veteran to undergo an appropriate VA examination to determine whether any claimed prostate disorder is related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be performed.  Following a review of the record and the examination the examiner shall offer an opinion as to the following: 

(a) whether any disorder of the prostate or genitourinary disorder is currently manifested and, if so, a diagnosis of that disorder should be made; and  

(b) whether it is at least as likely as not (a 50 percent probability or more) that any such currently manifested prostate or genitourinary disorder is related to exposure to an herbicide in Vietnam, such as Agent Orange, or is otherwise etiologically related to service.  

4.  A rationale for all requested opinions shall be provided.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this Remand.  If the decisions with respect to the claims remain adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

